 108DECISIONSOr NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board,'s RegionalOffice, 6617 Federal Office Building, 515 Rusk Avenue, Houston,Texas, Telephone No. Capitol 8-0611, Extension 296, if they have anyquestion concerning this notice or compliance with its provisions.San Juan Lumber CompanyandAndy L.Lucero.Case No. 27-CA-1335.August 21, 1963DECISION AND ORDEROn June 20, 1963, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings,' conclusions, and rec-ommendations 2 of the Trial Examiner.1We agree with the Trial Examiner that the Respondent violated Section 8(a) (1) oftheAct bydischarging employees Felipe Maez, Henry Maez,Andy L Lucero,Joe Jaramillo,and Gilberto Martinez.As more fully set forth in the Intermediate Report,these em-ployees failed to report to work on January 26,1963, the day after a payday on whichtheyhad not been paid because their checks were lostThey stayed away not because ofthe failure to get their checks on time,but because their car would not start and theycould not find another rideRespondent's foreman,disbelieving their excuse,dischargedthem, asking Henry Maez, "Are you with the same gang'1" informing Joe Jaramillo, "Youand four more are fired," and telling the others,"No pay no work," thereby indicating hisbelief in the concerted nature of their absenceThe Trial Examiner found, and we agree, that the five men were discharged because theforeman believed that they had remained away from work in a concerted protest againstthe delay in paying them, although the employees had not in fact engaged in concertedactivityBy discharging them for this reason, and communicating it to the employees,the Respondent served notice that concerted activity would not be tolerated in its plant,and therebyinterfered with, restrained, and coerced its employees in the exerciseof rightsguaranteed in Section 7, in violation of Section 8(a) (1) of the Act.2Contrary to the Trial Examiner, we find that the unfair labor practices committed bythe Respondent strike at the very heart of the employee rights safeguarded by the Act144 NLRB No. 18. SAN JUAN LUMBER COMPANY109ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the following additions and modifications :Delete paragraph 1(b) and substitute the following:(b) In any manner interfering with, restraining, or coercingits employees in the exercise of their right to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.and demonstrate the Respondent's hostility to the policiesof the Act.Therefore,we shallof der theRespondent to cease and desist from infringing in any mannerupon the rightsguaranteedby the Act.3The notice is hereby amended as followsDelete the third indented paragraph andsubstitute the following:WE WILL NOTin any manner interfere with, restrain,or coerce our employees inthe exercise of their right to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,or to refrain from any or all suchactivities,except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment,as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter came on to be heard before Trial Examiner Wallace E. Royster inPagosa Springs,Colorado, on April 23, 1963.At issue is whether San Juan LumberCompany, herein called the Respondent,in violation of Section 8(a) (1) of theNational Labor Relations Act, as amended,discharged Felipe Maez,GilbertoMar-tinez,Henry Maez, Joe Jaramillo,and Andy Lucero because of a belief that thenamed individuals had engaged in concerted activities finding protection in Section 7of the Act.Briefs from counsel for the General Counsel and counsel for the Respondent havebeen received and considered.Upon the basis of the entire record in the case,and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, Respondent'sanswer admits,and I find, that the Re-spondent is a Colorado corporation with places of business at Englewood andPagosa Springs, Colorado.At the latter location it operates a sawmill.Annualshipments from the mill at Pagosa Springs to points outside the State of Coloradoexceed $50,000 in value. I find that the Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE UNFAIR LABOR PRACTICESFor some weeks or months prior to January 26, 1963,' the Respondent operateda night shift at its mill between the hours of 2 and 11 a in. The shift was mannedby the five individuals whose discharge is complained of and by one, Tony Maez.'All datesmentioned are in 1963 110DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the end of the shift at 11 a.m. on January 25, all of those men then completingtheir day's work went to the mill office to pick up their paychecks which were sched-uled to be delivered on that day.The checks, however, had not arrived from Re-spondent'smain office in Englewood and the five employees who later were dis-charged each made two additional trips to the mill in the afternoon of January 25in unsuccessful efforts to be paid.TonyMaez, having but a small amount comingto him, did not trouble to make more than the single inquiry about his paycheck.None of the men scheduled to work at 2 a.m. on January 26 appeared at the mill.About 8 that morning, Jaramillo came to the mill.Mill Superintendent Harry John-son asked Jaramillo why he had not reported for work at shift-starting time.Jara-millo answered that he had no means of transportation and that he had been unableto get a ride. Johnson answered,"You and four more guys are fired."About 10:45 that morning, Felipe Maez, Tony Maez, and Gilberto Martinez cameto the mill together.According to Martinez,Johnson asked him why he had notcome to work.Martinez answered that he had no gasoline for his car and no otherway to make the trip. Johnson commented,"No pay no work."Martinez said,"Yes" and Johnson fired him.According to Martinez,the same colloquy took placebetween Johnson and Felipe Maez ending with discharge.FelipeMaez testifiedthat Johnson made the "No pay no work"comment to him on the occasion of hisdischarge.Tony Maez testified that he went to the mill with his father, Felipe, andbrother-in-law,Martinez, but that he did not hear Johnson say anything about "nopay no work" to either of them. Johnson asked Tony Maez why he had not cometo work.Although Tony Maez also answered that he had no means of getting tothe mill,he was not discharged.Andy Lucero testified that he came to the mill about 11 that morning; that John-son asked him why he had not reported to work and that he answered that he hadno gasoline for his car and no other way to get there. Johnson then said that Lucerowas fired.Although Lucero was asked by counsed for the General Counsel in thisinitial examination whether Johnson made any mention of pay or work, he answeredthat he did not remember. After the luncheon recess, when Lucero was recalled tothe stand,he testified that after Johnson told him he was fired, Johnson commented,"No payno work."On cross-examination,Lucero explained that he had notclearly understood the question about pay or work when it was first posed to him.Henry Maez testified that he, in company with Jaramillo and another brother,Ernest Maez, went to Johnson's house at 3 p.m. on January 26. Jaramillo spoke withJohnson concerning a claimed shortage in his paycheck and after this item was dis-posed of, Johnson asked Henry Maez, "Are you with the same gang?"When Maezanswered, "Yes," Johnson said that he was fired.Each of those discharged testified that he failed to come to work on the morningof January 26 because he lacked transportation.Each denied that the postponedpayday had any relationship to his absence?There is no testimonial evidence thatthe men affected made any sort of an agreement among themselves to withhold serv-ices on January 26 in protest against the delay in receipt of paychecks. It is thetheory of the General Counsel that the Respondent, represented by its agent, HenryJohnson,reasonably believed that the employees were acting in concert to expressa protest concerning the delayed checks; that Johnson manifested this belief by tellingJaramillo early Saturday morning that he and four others were discharged; and byhis comments about"No pay no work"and by asking Henry Maez if he was withthe "same gang."Other evidence pointing to this conclusion,the General Counselcontends,is to be found in a written report submitted by Johnson to Respondent'sEnglewood office concerning the discharge of Gilberto Martinez.The report readsin pertinent part,"This man told around no pay, no work.I could not start a millshift up for this reason."Presumably,in accordance with requirements of theColorado Department of Employment, John Breen,theRespondent's paymasterfrom the office in Englewood, reported to the department of employment in respectto each of those discharged as follows:As to Felipe Maez, on February 3, "Fired.This man refused to go to work whenwe could not pay on our regular pay day. Air express lost our paychecks, and wewere unable to pay until the next day at 8:00 a.m.This man was responsible for usnot being able to run our second shift at the mill.He told his foreman 'No payNo work.' "2 Jaramillo wavered somewhat on this pointbut the whole of his testimony is that hehad no ride to work. SAN JUAN LUMBER COMPANY111On the same date in respect to Jaramillo,Breen gave precisely the same report.Also on February 3 as to Martinez:"Fired.This man refused to go to work whenwe could not pay on our regular date.Air Express lost our pay checks, and wecould not pay until the next day at 8:00 a.m."On February 12, as to Lucero:"Fired.This man refused to go to work and wasfired on the spot.We were to pay on the 25th,but Railway Express Agency lost ourpaycheck.We paid the men the following day. This man told his foreman `Nopay, no work.' "On February 14, as to Henry Maez: "Fired. Railway Express Lost our checks,and these men couldn't be paid until the following day. .Breen testified that he had no firsthand knowledge of the reason for separationin the case of any of the five, and that the reports to the department of employmentwere based upon information supplied by an office employee at the Pagosa Springsmill.Breen denied that he spoke to Superintendent Johnson concerning the termina-tions prior to submitting the forms to the department of employment.Although the circumstances strongly suggest that there was a concert of actionamong the employees, each denied in his testimony that this was so.The GeneralCounsel does not contend that there was any concerted activity.Although I viewthe disclaimers with considerable skepticism,I do not find that the five dischargedemployees were acting in concert when they failed to appear for work on the morningof January 26.Each of the five had, however,on the previous day made severalcalls at the mill office in an effort to get his paycheck.Johnson testified that he discharged the men because they had caused him to losean entire shift at the mill and because none of them provided him with a validbelievable excuse for failing to report for work.As to Henry Maez, Johnson testifiedthat he did not see him on January 26, did not discharge him, and carried Maez in histimebook as an absent employee for the remainder of the pay period ending January 31.Johnson testified that,although he spoke to Jaramillo at his home on the afternoon ofJanuary 26,he did not recall who was with Jaramillo on this occasion.He specificallydenied dischargingMaez on that date or making any mention to Maez about a"gang.,,Johnson denied that he discharged any of the men in the belief that they were actingin concert for any reason.Yet he did not deny saying to Jaramillo on January 26,before any others were fired that Jaramillo was only one of five who were to beterminated.There is no reason to disbelieve Jaramillo in respect to this testimonyand, considering Johnson's failure to deny making the remark,I credit Jaramillo.Thus it is at least probable that Johnson had determined to discharge all five beforehearing the possible excuses that the remaining four may have had for their failureto work.His testimony that had any of them offered him a "good reason" for notreporting for work that one would not have been fired is thus rendered suspect.Johnson denied that he said anything approximating"No pay, no work" toLucero or Felipe Maez.Upon his examination by counsel for the General Counseland testifying concerning whether he mentioned"No pay, no work" in his conversa-tion with Martinez in the morning of January 26,Johnson said,"No, sir.Yes, sir,I did,I asked him if that was the reason why he didn't come to work." Later in theday when Johnson was called as a witness for the Respondent,he testified that he didnot use that expression in speaking to Martinez and went on to say, "I don't knowwhere that`No pay no work' comes from. It keeps appearing."Considering this self-contradiction and considering that in reporting the discharge of Martinez to Respond-ent's Englewood office, Johnson asserted that Martinez "told around no pay no work,"I find that in speaking to Martinez on January 26, Johnson asked him in effect if hehad failed to come to work because the paychecks had not been distributed. I fur-ther find that at the time of the discharge of Martinez,Johnson believed that Martinezhad "told around`no pay no work.' "If the discharges were unlawful, as the complaint alleges, they became so not be-cause the affected employees were engaged in any activity within the Act's protectionbut because their employer believed them to have been so engaged and dischargedthem in retaliation.That Johnson considered Martinez responsible in large measurefor the absence of the employees is evidenced by his report to the Respondent con-cerning the latter's discharge."This man told around no pay, no work.I could notstart a mill shift up for this reason."This report further evidences that Johnson be-lieved that Martinez had successfully persuaded the other men on the shift to stayaway from work on January 26. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerhaps it need not be emphasized that the Respondent was free to discharge anyor all of its employees for failure to work the shift.They were hired to work and ifthey chose not to do so the Respondent was under no compulsion to keep them on thepayroll.Thus if Johnson believed the various excuses given by the discharged em-ployees, consisting in the main, that they had no means of transport to the mill, heneed not have considered them to have been exculpatory.He could well havereasoned that their obligation to work required them to walk to the place of theiremployment.Certainly this would have been reasonable as to Felipe Maez wholived no more than a quarter mile from the mill. But Johnson did not believe that theexcuses were given in good faith.His comment "No pay no work" to Martinezindicated that he believed the passed payday was the reason.When one considers thatearly on the morning of January 26, Johnson told Jaramillo that five men were to bedischarged, the conclusion that Johnson had already become convinced that the menhad remained away from work for reasons he considered impermissible is difficultto avoid.That absence from work standing alone did not move Johnson to the actionof discharge is shown by the fact that Tony Maez, whose obligation to reportfor work was no less than that of the others, kept his job. The excuse offered by TonyMaez was the same as that of the others-he had no transportation. But also he wasthe only one of the group who had not made repeated trips to the mill on the 25thin an effort to get his check. It is at least possible that Johnson thought that TonyMaez had not stayed away in protest against the delayed payday and this possibilityis strengthened when it is recalled that no mention of "No pay no work" was madeto him.In reporting the discharges to the Colorado Department of Employment, Respond-ent's paymaster, John Breen, wrote that three of the men had remarked to Johnson"No pay no work" and indicated that all had refused to come to work because theywere not paid on the scheduled day. Breen testified that he was merely relaying to thatdepartment information that had come to him from some unidentified female employeeat the mill.He denied that he spoke to Johnson in the matter. Breen, of course, hadno hand in the discharges and was not personnally concerned in them. The informa-tion he reported was obtained by inquiry by telephone to the mill. Breen, I haveno doubt, did not intentionally give an incorrect reason for the discharges to thedepartment of employment and surely must have made some effort to assure himselfthat the employee to whom he spoke had such an acquaintance with the facts as wouldenable her to answer his inquiry.There is no reason to suppose that Breen'sinformant told him something that she had contrived or invented. If this were sothe Respondent has not offered to explain why the employee was not called as a witnessin this proceeding to concede that she had misinformed Breen. I am convincedthat the reasons for discharge expressed by Breen in the reports to the department ofemployment were those that the management of the mill at Pagosa Springs (presum-ably Johnson) acted upon.Although Respondent's answer admits the discharge of Henry Maez on January 26and the report to the department of employment characterizes his termination as adischarge, Johnson denied that he had taken such action in respect to Henry Maez.According to Johnson, he did not see Maez on January 26 or thereafter and droppedhim from the payroll at the end of January because he did not report to work.Johnson's timebook recording the days worked by mill employees does not show atermination for Maez on January 26 but carries him as an employee absent from workthrough January 31.Considering the fact that the discharge of Henry Maez wasadmitted in the answer and that Henry Maez, Ernest Maez, and Jaramillo testifiedthat he was discharged on the afternoon of January 26, I do not credit the testimony ofJohnson in the matter and find that Henry Maez was discharged at the time and in thecircumstances set forth in his testimony.Although Felipe Maez has no easy familiarity with the English langauge, I amconvinced from my observation of him that he was capable of understanding the wordsused by Johnson at the time of the discharge and I credit his testimony that Johnsonused the expression "No pay no work."His testimony on this point is supportedby Respondent's report concerning him to the department of employment.Lucero's understanding of English is good and it is not easy to understand whyhe failed to attribute the remark about "No pay no work" to Johnson when hewas first questioned about it.Respondent'scounsel suggestsin effect that no suchwords were used by Johnson and that Lucero's testimony, after an interval off thestand, that they were spoken resulted from an improper suggestion from someone.I thought that Lucero withstood cross-examination on this point well; however,and again considering that his testimony is consistent with the report sent by the SAN JUAN LUMBER COMPANY113Respondent to the department of employment, I am convinced and find that Johnsonused the expression as Lucero testified .3I think that the conclusion is inescapable that on the morning of January 26Johnson felt that he was faced with a rebellion on the part of the employees sched-uled to work the early shift and that it was in protest against the delay in arrivalof the paychecks.His announcement to Jaramillo that five men were to be fired,his report on his discharge of Martinez, and his inquiry of Henry Maez if thelatterwere one of the "gang" lends support to the theory of the complaint thathe believed that he was faced with a concerted action.Certainly it was a beliefreasonably induced by the objective circumstances. It is highly unlikely that in con-sidering the fact that none of the employees appeared for work it seemed to Johnsonthat this development was explainable upon the basis of individual decisions sep-arately reached.I find that Johnson discharged the five men named in the complaint on January 26because he believed that they had remained away from work in a concerted protestagainst the delay in paying them. By the discharges the Respondent interfered with,restrained, and coerced employees in the exercise of rights guaranteed in Section 7of the Act and thereby violated Section 8(a) (1) of the Act 4III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent has unlawfully discharged Felipe Maez,Henry Maez, Andy L. Lucero, Joe Jaramillo, and Gilberto Martinez, it will berecommended that all but Felipe Maez 5 be offered immediate and full reinstatementeach to his former or substantially equivalent position, without prejudice to seniorityor other rights and privileges. It will also be recommended that the Respondentmake each of the above-named whole for any loss of pay suffered by reason ofthe discharges, based upon amounts each normally would have earned as wagesfrom January 26,6 to the date of reinstatement or offer of reinstatement less actualearnings in those periods.These amounts shall be computed on a quarterly basisin the manner established by the Board in F. W.Woolworth Company,90 NLRB289, and shall bear interest at the rate of 6 percent per annumThe discharge of an employee because of his union affiliations has long beenviewed as an unfair labor practice going "to the very heart of the Act." 7 and thusone justifying an order of wide scope to meet the threat of subsequent furtherviolations.Here no union was involved and although I do not believe that such acircumstance standing alone is sufficient significantly to distinguish between dis-charges for union activity in comparison with discharges for concerted activity, theentire record in this case does not indicate in my opinion that the Respondent islikely at any time in the future to engage in a variety of unfair labor practices.In consequence a broad cease-and-desist order will not be recommended.8Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:3Although I have in general credited the testimony of the discharged employees, I aninot unaware that the reason each gave for not reporting for work is tenuousI haveweighed this circumstance in reaching my conclusions.4Fredrica Clausen, doingbusinessasLuzerne Hide and Tallow Company,89 NLRB 9S9,enfd 1188 F 2d 439 (CA. 3).'Felipe Maez returned to Respondent's employment about February 20His reinstate-ment is not sought.Lucero and Jaramillo were reemployed April 1, but may not havebeen reinstated to all rights and privileges.The significance of the suspension of the early morning shift on Jauuaiy 26 in thisconnection can be explored at the compliance stage. It is noted that the hours of workon the day shift were lengthened on January 28.7N L R B. v.EntwistleMfg. Co.,120 F. 2d 532, 536 (C.A. 4).8 SeeWashington Aluminum Company, Inc.,126 NLRB 1410, 1412 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.San Juan Lumber Company is an employer within the meaning of Section2(2) of the Act.2.By discharging five employees in the belief that they had acted in concertfor their mutual aid or protection,the Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of the Actand has thereby engaged in unfair labor practices within the meaning of Section8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the Respondent,San Juan Lumber Company, Pagosa Springs,Colorado, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging concerted activities of its employees by discriminatorily dis-charging any of them, or by discriminating in any other manner in regard to theirhire or tenure of employment or any term or condition of employment.(b) In any like or related manner interfering with, restraining,or coercing itsemployees in the exercise of their right to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment,as authorized by Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Henry Maez, Andy L. Lucero, Joe Jaramillo,and Gilberto Martinezimmediate and full reinstatement each to his former or substantially equivalentposition,without prejudice to seniority or other rights and privileges,and makeeach of them, as well as Felipe Maez, whole for any loss of pay suffered by reasonof their discharge in the manner provided in the section entitled"The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying,all payroll records,social security payment reports, time-cards, personnel records and reports, and all other records necessary to determine theamount of backpay due under the terms of this Recommended Order.(c)Post at its mill in Pagosa Springs, Colorado,copies of the attached noticemarked "Appendix." 9Copies of said notice,to be furnished by the RegionalDirector for the Twenty-seventh Region,shall, after being duly signed by the Re-spondent,be posted by it immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to ensure that said notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for the Twenty-seventh Region, in writing,within 20 days from the date of receipt of this Intermediate Report and Recom-mended Order,what steps it has taken in compliance.io0 In the event that this Recommended Orderbe adopted by the Board,the words "A De-cision and Order" shall be substituted for the words"The Recommended Order of a TrialExaminer"in the notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"A Decisionand Order."10 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that: VENUS PEN AND PENCIL CORPORATION115WE WILL offer Henry Maez, Andy L. Lucero, Joe Jaramillo, and GilbertoMartinez immediate and full reinstatement each to his former or substantiallyequivalent position, without prejudice to seniority or other rights and privileges,and we will make each of them as well as Felipe Maez whole for any loss ofpay suffered by reason of their discharge on January 26.WE WILL NOT discourage concerted activity among our employees by dis-criminatorily discharging any of them or in any other manner discriminatingagainst them in regard to their hire or tenure of employment or any other termor condition of employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.SAN JUAN LUMBER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 609Railway Exchange Building, Denver, Colorado, Telephone No. Keystone 4-4151,Extension 513, if they have any question concerning this notice or compliance withitsprovisions.Venus Pen and Pencil CorporationandStove,Furnace and AlliedApplianceWorkers International Union of North America,AFL-CIO.Case No. f6--CA-1436.August 21, 1963DECISION AND ORDEROn May 27, 1963, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and the144 NLRB No. 17.727-083-64-vol. 144--9